84194: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33581: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84194


Short Caption:CITY OF CARSON CITY VS. BIDDLECourt:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 21OC001331BClassification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:02/08/2022 / Greiner, JillSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCannon Cochran Management Services, Inc.Lisa M. Wiltshire Alstead
							(McDonald Carano LLP/Reno)
						


AppellantCity of Carson CityLisa M. Wiltshire Alstead
							(McDonald Carano LLP/Reno)
						


RespondentAllan BiddleEvan B. Beavers
							(Nevada Attorney for Injured Workers/Carson City)
						Wyman Darrell Nedd, Jr.
							(Nevada Attorney for Injured Workers/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


02/07/2022Filing FeeFiling Fee Paid. $250.00 from McDonald & Carano.  Check no. 115012. (SC)


02/07/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-04157




02/07/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)22-04159




02/08/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Jill I. Greiner. (SC)22-04328




02/20/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 28, 2022, at 9:00 AM. (SC)22-05581




02/24/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-06012




02/25/2022Notice/IncomingFiled Respondent's Notice of Appearance for Evan Beavers and W. Darrell Nedd. (SC)22-06164




07/08/2022Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: August 26, 2022. The SJ requests a 30 day extension to file final report. (SC)22-21620




07/13/2022Settlement Order/ProceduralFiled Order. The time for filing a Final Settlement Conference Status Report is extended to September 7, 2022.  (SC).22-22074




08/29/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-27103




08/31/2022Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)22-27343




09/13/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-28600




10/24/2022MotionFiled Appellants' Motion for Voluntary Dismissal Pursuant to NRAP 42. (SC)22-33300




10/25/2022Order/DispositionalFiled Order/Voluntary Dismissal. Order Dismissing Appeal. "This appeal is dismissed."  Case Closed/No Remittitur Issued. (SC)22-33581





Combined Case View